Title: From Alexander Hamilton to William J. Vredenburgh, [February 1799]
From: Hamilton, Alexander
To: Vredenburgh, William J.



[New York, February, 1799]

Willliam J. Vredenburgh Esq.
To Alexander Hamilton Dr


For my services as Counsel at Albany
} 
Dollars


⅌ account heretofore rendered
75  



Mr. Hamilton presents his compliments to Mr. Vredenburgh & requests the payment of the above. ⟨He will recall that⟩ Mr. Hamilton with Mr. Pendleton, argued his cause at Albany. The argument was successful. The amount was considerable. The points were nice. The above charge is certainly moderate. Under these circumstances Mr. Hamilton is not a little disappointed that so much delay has attended the satisfaction of his demand. He takes it for granted that Mr. V will feel the propriety of now satisfying it.
